                      Case 1:18-cv-06657-PGG Document 98 Filed 12/11/20 Page 1 of 2




                                           THE CITY OF NEW YORK                                             Nicholas Green
                                                                                              Assistant Corporation Counsel
JAMES E. JOHNSON
                                          LAW DEPARTMENT                                  Labor & Employment Law Division
Corporation Counsel
                                                 100 CHURCH STREET                        December 14,(212)   2020356-2445
                                                 NEW YORK, NY 10007                                    nigreen@law.nyc.gov

                                                                      December 11, 2020

        BY ECF
        Honorable Paul G. Gardephe
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                          Re: Maya Zabar v. New York City Department of Education, et al.
                              Docket No. 18-CV-06657 (PGG)

        Dear Judge Gardephe:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, counsel for the defendant Board of Education of
        the City School District of the City of New York (“BOE”) (also known as and sued herein as the
        “New York City Department of Education”) and the remaining individually named defendants
        Manuel Ureña, Lynn Rosales, and Sari Perez in the above-referenced action. Defendants write
        to seek a four week extension of the time for Defendants to serve their reply in the pending
        summary judgment motion in this matter from December 18, 2020 to January 15, 2020.
        Plaintiff’s counsel has consented to this request, and this is Defendants’ first request for an
        extension of their time to reply. This additional time is necessary in order to adequately respond
        to the allegations and arguments contained within Plaintiff’s Opposition. This extension will not
        affect any other pending deadlines

                                                                      Respectfully submitted,
                                                                      /s/ Nicholas Green
                                                                      Nicholas Green
                                                                      Assistant Corporation Counsel
       Case 1:18-cv-06657-PGG Document 98 Filed 12/11/20 Page 2 of 2




cc:   Bryan D. Glass Esq. (via ECF)
      Jordan F. Harlow, Esq. (via ECF)
      Glass Harlow & Hogrogian LLP
      Attorneys for Plaintiff
      169 South Main St., Suite 321
      New City, NY, 10956
      New York, NY 10004
      (212) 537-6859
      bg@glasskrakower.com
      jh@glasskrakower.com




                                         -2-
